UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-8037


ZANE A. JOHNSON,

                Plaintiff - Appellant,

          v.

STEVE BAILEY; ROBERT C. LEWIS; KEITH WHITENER; CARLOS
HERNANDEZ; ROSAMUEL DAWKINS; DOUG WALKER; FNU EVANS; FNU
KIRBY; FNU CHRISTOPHER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:09-cv-00109-GCM)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zane A. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zane    A.    Johnson       appeals   the     district         court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                  We

have     reviewed     the      record     and     find        no    reversible       error.

Accordingly, we deny Johnson’s motion for appointment of counsel

and    affirm   for      the    reasons     stated       by    the       district    court.

Johnson    v.   Bailey,        No.    5:09-cv-00109-GCM            (W.D.N.C.      Oct.   23,

2009).     We dispense with oral argument because the facts and

legal    contentions      are        adequately   presented          in    the    materials

before    the   court     and    argument       would    not       aid    the    decisional

process.

                                                                                    AFFIRMED




                                            2